UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2050


LOKESH VUYYURU, M.D.; VIRGINIA GASTROENTEROLOGY ASSOCIATES
PC; VIRGINIA TIMES, INC.,

                Plaintiffs - Appellants,

          v.

GOPINATH JADHAV, M.D.; COMMUNITY HEALTH SYSTEMS PROFESSIONAL
SERVICES,   INC.;  PETERSBURG   HOSPITAL   CO.,  LLC,  d/b/a
Southside   Regional  Medical   Center;   COLUMBIA/HCA  JOHN
RANDOLPH, INC.; ANANT DAMLE, M.D.; JUDITH W. JADGMANN, in
official capacity as then acting Virginia Attorney General;
DAVID FIKSE; LINDA AULT; FRANK W. PEDROTTY; WILLIAM HARP,
M.D.; ROBERT NEBIKER; JOHN STANWIX; KAMLESH DAVE, M.D.;
ROBERT F. MCDONNELL, in his official capacity as then
Virginia Attorney General; SHARAD SARAIYA, M.D.,

                Defendants – Appellees,

          and

SOUTHSIDE   GASTROENTEROLOGY   ASSOCIATES,   LTD;   PETERSBURG
HOSPITAL, INC., d/b/a Southside Regional Medical Center; THE
CAMERON   FOUNDATION,  a   Virginia   Nonprofit   Corporation;
VIRGINIA BOARD OF MEDICINE; JERRY KILGORE, in former and
official capacity and in individual capacity as Virginia
Attorney General; DAVID DUNHAM; STEPHEN E. HERETICK; LYNN
AUSTIN; AKSHAY DAVE, M.D.; JOHN DOE DEFENDANTS 1 TO 10,

                Defendants.

-----------------------------------------

MICHAEL GOLDING, M.D.;    CHRISTOPHER       T.   MALLAVARAPU,   M.D.;
ADDAGADDA C. RAO, M.D.,

                Amici Supporting Appellants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00173-JRS)


Argued:   September 18, 2012             Decided:     December 27, 2012


Before TRAXLER,   Chief   Judge,   and   DIAZ   and   THACKER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Mick G. Harrison, Bloomington, Indiana, for Appellants.
Rudolph W. Savich, Bloomington, Indiana, for Amici Supporting
Appellants.   Wesley Glenn Russell, Jr., OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia; William Benjamin Pace,
WILLIAMS MULLEN, Richmond, Virginia, for Appellees.    ON BRIEF:
Steven D. Smith, SD SMITH, ESQUIRE, PLLC, Blacksburg, Virginia,
for Appellants.   J. William Boland, Nathan A. Kottkamp, Jeremy
S. Byrum, MCGUIREWOODS LLP, Richmond, Virginia, for Appellees
Columbia/HCA John Randolph, Incorporated, Linda Ault, and Sharad
Saraiya, M.D.; Martin A. Donlan, Jr., WILLIAMS MULLEN, Richmond,
Virginia, for Appellee Gopinath Jadhav, M.D.; B. Page Gravely,
Jr., Emily M. Scott, HANCOCK, DANIEL, JOHNSON & NAGLE, PC, Glen
Allen, Virginia, for Appellees Petersburg Hospital Company, LLC,
Community Health Systems Professional Services, Incorporated,
Kamlesh Dave, M.D., and David Fikse; Stephen D. Rosenthal, David
E. Constine, III, TROUTMAN SANDERS LLP, Richmond, Virginia, for
Appellee Anant Damle, M.D.; John D. Gilbody, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for
Appellees Robert F. McDonnell, Judith W. Jagdmann, Francis
Walter Pedrotty, III, William Harp, M.D., Robert Nebiker, and
John Stanwix.     Kara L. Reagan, STAFFORD LAW OFFICE, LLC,
Bloomington, Indiana, for Amici Supporting Appellants.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Lokesh     Vuyyuru,        M.D.,           Virginia     Gastroenterology

Associates     PC,   and   Virginia         Times,       Inc.,    appeal    from    the

district court’s various orders (1) dismissing their complaint,

(2) imposing sanctions and a pre-filing injunction, (3) denying

their motion to vacate, (4) denying their motion to reconsider,

(5) denying their motion for disclosure from the court, and (6)

denying their motion to disqualify the district court judge.                        We

have   carefully     reviewed    the    record          in   this   case    and    have

considered the arguments made by the Appellants and their amici,

both   in    their   briefs     and    at       oral    argument.      We    find    no

reversible error and, therefore, affirm for the reasons stated

by the district court.          See Vuyyuru v. Jadhav, No. 3:10-cv-173

(E.D. Va. April 19, 2011 & Aug. 30, 2011).                        We also deny the

Appellees’ pending motion for sanctions and deny, as moot, the

Appellants’ related motion to strike.

                                                                             AFFIRMED




                                            3